Citation Nr: 0200202	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  01-08 497	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of frostbite.



REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to August 
1956.  

This case comes to Board of Veterans' Appeals (Board) on 
appeal of a July 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The veteran does not currently have any disability resulting 
from the reported frostbite which occurred during active 
military service.


CONCLUSION OF LAW

Residuals of frostbite were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service complete service medical records are 
not of record, and were apparently destroyed in the 1973 fire 
at the National Personnel Record Center.  The United States 
Court of Appeals for Veterans Claims (Court), in O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), has held that where 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.  In this regard the veteran has indicated that he 
did not receive any treatment during service for frostbite.  
His service separation document shows that his October 1953 
to August 1956 service included service in Korea.  He earned 
the National Defense Service Medal, Korean Service Medal, 
United Nations Service Medal, and Good Conduct Medal.  The 
only service medical record on file is the June 1956 service 
separation examination.  That examination clinical evaluated 
the skin and vascular system as normal.  First degree pes 
planus was reported. 

In July 2000 the veteran was seen by Dr. A. O. for complaints 
of his feet "going to sleep" and tingling.  The veteran 
said this began right after he got out of the military, and 
said they might have gotten frostbitten during the war.  The 
impressions included hypertension, prostatism, peripheral 
vascular disease, and extremity parathesias.  Subsequent 
treatment records from Dr. O. contain similar impressions.  
VA outpatient treatment records show the veteran was seen in 
February 2001 for complaints of burning in his feet.  It was 
reported that he had a history of frostbite many years when 
he was in the service.  The previous medical history was 
hypertension, gout, status post left nephrectomy in 1999, and 
a right knee replacement in 1992.  Following examination, the 
assessments were hypertension, gout, and status post 
nephrectomy.

A VA examination was conducted in April 2001.  At that time 
the veteran stated that his feet were exposed to cold while 
serving in Korea.  He said he was not treated for this 
condition, but for the last 6-7 years he had a chronic 
burning of his feet.  The examination showed absent pedal and 
popliteal pulses.  There were signs of vascular 
insufficiency, loss of hair and decreased temperature in both 
feet.

The diagnosis was vascular insufficiency of both lower 
extremities, probably related to peripheral vascular disease 
or atherosclerosis, not related to cold exposure.  The 
veteran then underwent vascular studies that resulted in the 
conclusion that he had on the right tibial-peroneal disease 
with exercise induced ischemia on the right, and SFA and 
tibial-peroneal disease with mild exercise induced ischemia 
on the left side. 

In his July 2001 notice of disagreement, the veteran pointed 
out medical evidence of record and asserted that VA 
guidelines for service connection for residuals of frostbite 
had been met.  He specifically cited the report of Dr. O. and 
VA findings of vascular insufficiency in the lower 
extremities as supporting his claim for service connection 
for residuals of frostbite.

Analysis

The veteran contends that his current vascular condition of 
his lower extremities is the result of frostbite during 
service.  The RO has met its duty to assist the veteran in 
the development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and implementing VA regulations.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of 
the September 2001 Statement of the Case issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran; 
in fact, it appears that all evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  Moreover, the veteran has 
undergone an examination and a medical opinion has been 
obtained in connection with his claim.

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

To summarize, the veteran's statements describing his 
exposure to the cold in Korea are considered to be competent 
evidence.  However, this fact, in and of itself, is 
insufficient to establish service connection.  The evidence 
must also show that the veteran has a chronic disability 
resulting from the inservice cold exposure.  In this regard, 
the veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v Derwinski, 2 Vet.App. 492 (1992).

The record shows that the veteran reported a history of 
inservice frostbite to his private and VA physicians.  
However, the treatment records contain no diagnosis relating 
any current disability to inservice cold exposure.  
Additionally, following the April 2001 VA vascular 
examination, the VA examiner specifically indicated that the 
vascular insufficiency of both lower extremities was not 
related to cold exposure, but rather probably related to 
peripheral vascular disease.  There is no competent medical 
evidence which contradicts this opinion.   

Accordingly it is the judgment of the Board that the 
preponderance of the evidence is against the claim of service 
connection for residuals of frostbite

ORDER

Service connection for residuals of frostbite is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

